Case 1:21-cv-20307-XXXX Document 1 Entered on FLSD Docket 01/25/2021 Page 1 of 6




                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                               CASE NO.:

  YITING CHEN and FANMEI KONG,

         Plaintiffs,
  vs.

  RICHARD H. SMITH and MARY McDONALD
  SMITH, husband and wife,

        Defendants.
  __________________________________________/

              COMPLAINT FOR DAMAGES AND DEMAND FOR TRIAL BY JURY
         Plaintiffs, Yiting Chen and Fanmei Kong (collectively “plaintiffs”) sues the defendants,

  Richard H. Smith and Mary McDonald Smith, husband and wife (collectively “defendants”) for

  damages and demands a trial by jury regarding all issues so triable as follows.

                       JURSIDICTIONAL AND VENUE ALLEGATIONS

         1.      This is a cause of action for damages and is subject to the Court’s jurisdiction

  through diversity of citizenship pursuant to 28 U.S.C.A. § 1332(a) (1-4) as the amount in

  controversy is in excess of Seventy-Five Thousand Dollars ($75,000.00); exclusive of attorneys’

  fees, costs and related expenses and the parties are located in different states.

         2.      Plaintiffs reside in the Southern District of Florida; Miami Division in the building

  commonly known as the ICON Condominium at the address of 450 Alton Road, Unit 2810, Miami

  Beach, Florida 33139 (hereinafter “the plaintiffs’ property”).

         3.      The defendants reside in the State of Michigan and are the owners of certain

  residential property also located in the ICON Condominium at the address of 450 Alton Road,

  Unit 2910, Miami Beach, Florida 33139 (hereinafter “the defendants’ property”).

         4.      Venue properly lies in the Southern District of Florida, Miami Division, because

  the parties are either located or doing business in The Southern District of Florida through their
Case 1:21-cv-20307-XXXX Document 1 Entered on FLSD Docket 01/25/2021 Page 2 of 6
                                                                                            Chen adv. Smith
                                                                                                 Case No.:


  respective ownership interest in units located in the ICON Condominium and because the parties

  maintain their principal place of residences in different states.

           GENERAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

          5.      The plaintiffs and the defendant, as owners of their respective units located within

  the ICON Condominium Building, are subject to and agree to be bound by the association’s

  governing documents at the time that each of the parties obtain title to their respective units located

  within the building of the condominium. The governing documents are collectively attached

  hereto as EXHIBIT “A”.

          6.      The governing documents provide, in part, as follows:

                                          ******************
  7.      Maintenance and Repairs.

  7.1     Units and Limited Common Elements. All maintenance, repairs and replacement of, in
  or to any Unit and Limited Common Elements appurtenant thereto, whether structural or
  nonstructural, ordinary or extraordinary, foreseen or unforeseen, including, without limitation,
  maintenance, repairs and replacement of windows, window coverings, interior nonstructural walls,
  the interior side of any entrance door and all other doors within or affording access to a unit and
  the electrical (including wiring), plumbing (including fixtures and connections), heating and air
  conditioning equipment, fixtures and outlets, appliances, carpets and other floor coverings, all
  interior surfaces and the entire interior of the unit lying within the boundaries of the unit or the
  limited common elements or other property belonging to the unit owner shall be performed by the
  owner of such unit at the unit owner’s sole cost and expense, except as otherwise expressly
  provided to the contrary herein.

  7.3     Specific Unit Owner Responsibility. The obligation to maintain and repair any air
  conditioning equipment, plumbing or electrical fixtures or other items of property which service a
  particular unit or units ( to the exclusion of other units) shall be the responsibility of the applicable
  unit owners, individually, and not the association, without regard to whether such items are
  included within the boundaries of the units.

                                           *****************
  18.     Compliance and Default. The association, each unit owner, occupant of a unit, tenant
  and other invitee of a unit owner shall be governed by and shall comply with the terms of this
  declaration and all exhibits annexed thereto, the master covenants, and the rules and regulations
  adopted pursuant to those documents as the same may be amended from time to time and the
  provisions of all such documents shall be deemed incorporated into any lease of a unit whether or
  not expressly stated in such lease. The association (and unit owners, if appropriate) shall be
  entitled to the following relief in addition to the remedies provided by the act.


                                                     2
Case 1:21-cv-20307-XXXX Document 1 Entered on FLSD Docket 01/25/2021 Page 3 of 6
                                                                                         Chen adv. Smith
                                                                                              Case No.:

  18.2 Negligence and Compliance. A unit owner. . .shall be liable for the expense of any
  maintenance, repair or replacement made necessary by his negligence or by that of any member of
  his family or his or their guests. . ..

                                       ********************
          7.     On or about July 12, 2020, the ICON Condominium filed an insurance claim with

  its insurance company. There, it was reported to the building that the defendants were not present

  in the defendants’ property and permitted the defendants property to remain vacant. During the

  time that the defendants were (i) not present in the defendants’ property and (ii) permitted the

  defendants’ property to be vacant and unattended to, the defendants’ property had a leaky water
  supply line in the guest bathroom of the defendants’ property. The occurrence resulted in ensuing

  damages to other properties; the most severe of which were sustained to the plaintiffs’ property.

          8.     The plaintiffs retained a public adjuster as well as a contents professional to

  determine the scope and extent of the damages to the plaintiffs’ real property and personal effects

  arising from the occurrence.

          9.     The plaintiffs’ public adjuster incorporated all such damages into an estimate; a

  copy of which is attached hereto as EXHIBIT “B”. The estimate provides that the total damages

  sustained to the plaintiffs’ real property, personal effects, and the loss of use during the period of

  restoration of the plaintiffs’ property is in excess of Two Hundred and Seventy-Three Thousand

  Dollars ($273,211.54).

          10.    All conditions precedent has been met or has otherwise been waived and/or

  satisfied.

                                     COUNT I—NEGLIGENCE
          11.    Plaintiffs readopts and reincorporates the allegations contained in Paragraphs 1

  through 10, inclusive, as if specifically incorporated herein.

          12.    This is a cause of action sounding in negligence against the defendants.

          13.    The defendants had a duty arising from (i) the governing documents; (ii) common

  law and (iii) the statutory framework of Chapter 718, Florida Statutes, to properly maintain the


                                                    3
Case 1:21-cv-20307-XXXX Document 1 Entered on FLSD Docket 01/25/2021 Page 4 of 6
                                                                                         Chen adv. Smith
                                                                                              Case No.:


  defendants’ property to ensure, in part, that the defendant’s property would be free from defects to

  ensure that other properties, including the plaintiffs’ property, would not sustain ensuing and

  resulting damages.

         14.     The defendants’ breached their duty of care and were negligent in maintaining the

  defendants’ property.

         15.     As a direct and proximate result of such negligence, the plaintiffs sustained

  damages.

         WHEREFORE, Plaintiffs demands the entry of a judgment against the Defendants for

  damages arising out of the Defendants’ negligence and further demands any further relief that the

  Court deems fair, just, and equitable.

                   COUNT II—CLAIM FOR DAMAGES AS PER FLORIDA
                             STATUTE SECTION 718.303
         16.     Plaintiff readopts and reincorporates the allegations contained in Paragraphs 1

  through 10, inclusive, as if specifically incorporated herein.

         17.     This is as cause of action sounding in a claim for damages as per Florida Statute

  Section 718.303(1) against the defendants.

         18.     Florida Statute Section 718.303(1)—obligations of owners and occupants;

  remedies—states, in part, as follows:
                                             ------------------
  Each unit owner, each tenant and other invitee, and each association is governed by, and must
  comply with the provisions of, this chapter, the declaration, the documents creating the association,
  and the association bylaws. . ..actions for damages or for injunctive relief, or both, for the failure
  to comply with these provisions may be brought . . ..by a unit owner against a unit owner. . . ..

  A unit owner prevailing in an action between the association and the unit owner under this section,
  in addition to recovering his or her reasonable attorney’s fees, may recover additional amounts as
  determined by the court to be necessary to reimburse the unit owner for his or her share of
  assessments levied by the association to fund its expenses of the litigation. This relief does not
  exclude other remedies provided by law. Actions arising under this subsection may not be deemed
  to be actions for specific performance.




                                                    4
Case 1:21-cv-20307-XXXX Document 1 Entered on FLSD Docket 01/25/2021 Page 5 of 6
                                                                                          Chen adv. Smith
                                                                                               Case No.:


         19.     The Defendants were required to maintain their vacant property and repair any

  issues associated with their vacant property as per the governing documents and Chapter 718,

  Florida Statutes and failed to do so.

         20.     As a direct and proximate result of this conduct, the Plaintiffs sustained damages.

                DEMAND FOR ATTORNEYS FEES, COSTS AND EXPENSES

         21.      Plaintiff demands prevailing party attorneys’ fees, costs and expenses as per

  Florida Statute Section 718.303.

         WHEREFORE, Plaintiffs request the entry of a judgment against the Defendants for the

  violation of the governing documents and 718.303 and further demands any further relief,

  including reasonable attorneys’ fees, costs and expenses, that the Court deems fair, just and

  equitable.
                                 DEMAND FOR TRIAL BY JURY

         22.     Plaintiff demands the right to a trial by jury regarding all issues so triable.




                                                    5
Case 1:21-cv-20307-XXXX Document 1 Entered on FLSD Docket 01/25/2021 Page 6 of 6
                                                                                    Chen adv. Smith
                                                                                         Case No.:


        Dated this 25th day of January, 2021.

                                                          Respectfully submitted,

                                                          THE      LAW       OFFICES     OF
                                                          GEOFFREY D. ITTLEMAN, P.A.
                                                          955 S. FEDERAL HWY, SUITE 339
                                                          Fort Lauderdale, Florida 33316
                                                          Tel: (954) 462-8340
                                                          Fax: (954) 324-2037
                                                          geoffrey@ittlemanlaw.com

                                                                 -and-

                                                          OMID JOHN, P.A.
                                                          110 SE 6th Street, Suite 1700
                                                          Fort Lauderdale, Florida 33301
                                                          Tel: (954) 205-4247
                                                          Fax: (954) 462-8342
                                                          esq@omidjohn.com

                                                    By:   /s/ Geoffrey Ittleman
                                                          Geoffrey D. Ittleman, Esq.
                                                          Fla. Bar No.: 377790




                                                6
